OPINION — AG — ** (1) THE ' VALUATION ' WHICH SHOULD BE USED IN COMPUTING THE LUMP SUM TRAVEL ALLOWANCE SET FORTH IN SENATE BILL NO. 417, FOR COUNTY ASSESSORS IS THE SAME VALUATION WHICH IS SET FORTH IN LAW AND REQUIRED TO BE USED IN COMPUTING COUNTY OFFICERS SALARIES UNDER THE SO CALLED GENERAL COUNTY OFFICER SALARY ACT. (19 O.S. 179.1 [19-179.1] ET SEQ.) (2) COUNTY ASSESSORS ARE LEGALLY ENTITLED TO THE LUMP SUM TRAVEL ALLOWANCES PROVIDED IN SENATE BILL NO. 417, WHETHER OR NOT THEY ATTEND ANY OF THE SCHOOLS, INSTITUTES, CONFERENCES OR MEETINGS MENTIONED IN SAID ACT, INCLUDING MEETINGS OF THE NATIONAL ASSOCIATION OF ASSESSING OFFICERS. (3)  IN REFERENCE TO THE LUMP SUM TRAVEL ALLOWANCE OF COUNTY ASSESSORS: " IN LIEU OF ALL OTHER TRAVEL EXPENSES WITHIN THE STATE, THE COUNTY ASSESSOR SHALL RECEIVE MONTHLY THE SUM OF * * * " (FOLLOWING IS THE SCHEDULE OF AMOUNTS AND VALUATIONS TO BE USED) (4) COUNTY ASSESSORS ARE `NOT' LEGALLY ENTITLED TO BE PAID ACTUAL AND NECESSARY TRAVEL EXPENSES, SUCH AS MEALS, LODGING OR MILEAGE (PER DIEM), INCURRED IN PERFORMANCE OF OFFICIAL TRAVEL, INCLUDING ATTENDANCE OF SCHOOLS, INSTITUTES, ETC. CITE: 19 O.S. 180.47 [19-180.47], 68 O.S. 15.19 [68-15.19] (COUNTY OFFICERS, OFFICIALS, TRAVEL, OKLAHOMA TAX COMMISSION) (JAMES P. GARRETT)